Citation Nr: 0917329	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-22 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of a low 
back injury.



ATTORNEY FOR THE BOARD


T. Mainelli, Counsel




INTRODUCTION

The appellant had active service from November 26, 1976 to 
December 21, 1976.

This case comes before the Board of Veterans' Appeals on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO has found VA examination of the appellant is necessary 
to decide his pes planus claim, and it appears that 
examination of the spine was requested although an etiology 
opinion was not specifically requested.  The RO has been 
unsuccessful in examining the appellant due to his 
incarceration.  

The Court of Appeals for Veterans Claims (Court) has held 
that VA must tailor its assistance to the peculiar 
circumstances of obtaining examination of an incarcerated 
claimant.  Bolton v. Brown, 8 Vet. App. 185 (1995).  The 
Bolton Court indicated that alternative means to obtain 
examination of an incarcerated claimant include: (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination worksheets or (3) sending a VA 
examiner to the correctional facility to conduct the 
examination.

In this case, the RO has sent the appellant notice of 
scheduled VA examinations, but has not documented whether any 
alternate means to examine the appellant have been attempted.  
The claims, therefore, are remanded for further attempts to 
examine the appellant.  Notably, the RO was ambiguous as to 
whether an opinion was being sought regarding whether the 
appellant manifested any residual disability of the neck or 
low back related to a falling injury in December 1976.  See 
RO exam request dated July 2008 (detailing for the examiner 
the appellant's falling injury in December 1976 and his 
allegations of residual neck and low back disability).

Due to the ambiguity of the examination request pertaining to 
the neck and low back, the Board will also order that opinion 
be obtained regarding whether the appellant manifests 
residual disability of the neck or low back related to a 
falling injury in December 1976.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be 
provided.")

In pursuing his claims, the appellant has referred to 
relevant treatment records from the Dallas, Texas VA Hospital 
(VAH) in approximately 1977.  VA's CAPRI system does not 
reveal any available electronic treatment records.  However, 
it is unclear from the record whether documents dating back 
to 1977 would be available electronically.  The RO must 
continue its attempts to obtain any available treatment 
records from the Dallas VAH until such records are obtained 
or unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).

Finally, the appellant is seeking to reopen a prior final RO 
decision which denied a claim of service connection for 
residuals of low back pain.  The claim was denied in a 
January 1978 rating decision on the basis that the appellant 
did not manifest any residuals from an acute back injury 
during service.  On remand, the RO should provide the 
appellant corrective notice which notifies him of both the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant corrective notice 
on his application to reopen a claim of 
service connection for residuals of low 
back injury consistent with the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In particular, he should be advised of the 
evidence and information that is necessary 
to reopen the claim, and the evidence and 
information that is necessary to establish 
entitlement to the underlying claim for the 
benefit that is being sought

2.  Obtain the appellant's clinical records 
of treatment at the Dallas VAH in 
approximately 1977 (if possible).  All 
attempts to find these records must be 
documented in the claims file.

3.  Arrange for the appellant to undergo an 
appropriate examination in order to 
determine whether his pre-existing pes 
planus was aggravated during service, and 
the nature and likely etiology of his 
claimed neck and low back disorders.  The 
entire claims file must be made available 
to the health care provider designated to 
examine the appellant, and the examination 
report should include discussion of the 
appellant's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based on the examination and review of the 
record, the examiner should provide opinion 
on the following questions:

a) whether it at least as likely as not 
(i.e., a likelihood of 50 percent or more) 
that the appellant's pes planus (noted as 
"moderate" upon entry and "severe" 
several weeks later) was aggravated by his 
service from November 26, 1976 to December 
21, 1976 (i.e., did the pes planus increase 
in severity during service beyond its 
naturally-expected progression);

b)  identify all current neck disabilities 
present and offer an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent probability) 
that any currently diagnosed neck 
disability first manifested in service or 
is the result of injury or disease incurred 
or aggravated during active duty service 
November 26, 1976 to December 21, 1976, to 
include the documented falling injury on 
December 4, 1976; and 

c) identify all current low back 
disabilities present and offer an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
back disability first manifested in service 
or is the result of injury or disease 
incurred or aggravated during active duty 
service November 26, 1976 to December 21, 
1976, to include the documented falling 
injury on December 4, 1976.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must support his or her 
conclusion by reference to the factual 
record and an explanation as to the basis 
of the opinion.  If any opinion cannot be 
provided without resort to speculation, the 
examiner must still provide the reasoning 
why such opinion cannot be provided.

4.  In the event the appellant is 
unavailable for examination, the RO must 
document for the record all alternative 
steps undertaken in the attempts to 
schedule the appellant for examination(s), 
if any.

5.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the appellant and his representative, if 
any, a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

